UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7159


MICHAEL ALEXANDER COLLINS,

                    Plaintiff - Appellant,

             v.

AIKEN COUNTY DETENTION CENTER; SOUTHERN HEALTH PARTNERS,
individual capacity official capacity; DR. GARNETT, Dentist for ACDC;
BRANDY GALLOWAY, individual capacity official capacity; NURSE ANGEL,
individual capacity official capacity; S. DONALDSON, individual capacity official
capacity; B. DEHAYES, individual capacity official capacity; NURSE CINDY,
individual capacity official capacity; DOCTOR WILLIAMS, individual capacity
official capacity,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of South Carolina, at
Anderson. Mary G. Lewis, District Judge. (8:18-cv-01811-MGL-JDA)


Submitted: January 17, 2019                                       Decided: January 23, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Michael Alexander Collins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Alexander Collins seeks to appeal the district court’s order adopting the

recommendation of the magistrate judge and dismissing the Aiken County Detention

Center without prejudice. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949). The order Collins seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.   Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            DISMISSED




                                           2